         Case 1:04-cr-00283-PGG Document 349
                                         348 Filed 03/19/21
                                                   03/18/21 Page 1 of 2




       LAW OFFICE OF KENNETH J. MONTGOMERY
                         P.L.L.C.
                 198 ROGERS AVENUE
             BROOKLYN, NEW YORK 11225
           PH (718) 403-9261 FAX (347) 402-7103
               ken@kjmontgomerylaw.com

MARCH 17, 2021

BY ECF
The Honorable Paul G. Gardephe (PGG)
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

               Re: United States v. Angel Lopez, 4 Cr. 283 (PGG)

Dear Judge Gardephe:

        On December 20, 2019, I was appointed to serve as counsel for Angel Lopez in regards
to the violation of supervised release before the Court, I was also assigned to represent him in the
new Southern District indictment, 19 Cr 862 before Judge Caproni. This letter motion is made to
request that I be relieved as counsel for the matter before your Honor and for the appointment of
conflict-free counsel for Angel Lopez.
                                            Background

In 19 Cr. 862 Mr. Lopez was charged in a drug racketeering conspiracy as a member of
the Latin King gang the “Black Mob”. Mr. Lopez was alleged to be a high ranking
member and a central supplier in their Fentanyl and heroin operation.


                            Guilty Plea Pursuant to a Plea Agreement

       On July 30, 2020, Angel Lopez pled guilty to his role in the indictment pursuant to a
non-cooperation plea agreement. In the plea agreement, the parties agreed that because of Angel
Lopez’ extensive criminal history he was deemed a career offender. The plea agreement had a
guideline sentencing range of 360 months to Life imprisonment.
         Case 1:04-cr-00283-PGG Document 349
                                         348 Filed 03/19/21
                                                   03/18/21 Page 2 of 2


                                      Sentencing In District Court

       On March 16, 2021, Judge Valeriel A. Caproni imposed a sentence of 240 months to run
consecutively with Mr. Lopez’ state attempted murder plea in Bronx County.

        Today I received an email from Mr. Lopez in which he made claims of ineffective
assistance of counsel in my advocacy on his behalf regarding his guilty plea, as well as other
allegations that create a conflict regarding my representation of him in the matter before your
Honor. Under Lopez v. Scully 58 F.3d 38 (2d. Circuit 1995), I am unable to represent Mr. Lopez
without conflict. In essence, Mr. Lopez has stated that counsel has tricked him into pleading
guilty.

        By raising this issue of ineffective counsel and claiming that I tricked him into pleading
guilty, Angel Lopez has created an actual conflict of interest requiring the appointment of new
CJA counsel to not only prosecute his direct appeal and the other collateral issues raised in his
email to me, but he has also created an actual conflict regarding my representation of him in his
violation of supervised release before your Honor.

       Therefore, I hereby request to be relieved as counsel of record by this Court, and that
defendant Angel Lopez be appointed new conflict-free CJA counsel. Thank you for the Court’s
time and consideration and time in this manner.


Respectfully,

Kenneth J. Montgomery

s/

Kenneth J. Montgomery              MEMO ENDORSED

                                   Kenneth Montgomery’s application to withdraw as counsel for
                                   Defendant Angel Lopez is granted. The Government is directed to
                                   arrange for the appointment of counsel pursuant to the Criminal Justice
                                   Act, 18 U.S.C. § 3006A. The April 6, 2021 hearing is adjourned to April
                                   27, 2021 at 12:00 p.m.




                                   March 19, 2021
